DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered. 

Status of Claims
Claims 1, 9, 12 and 21 have been amended. Claims 2, 10, 11, 13-15 and 17 have been cancelled. Claims 9 and 12 have been withdrawn. New claims 22-26 have been added.  Claims 1, 3-9, 12, 16 and 18-26 are pending. Claims 1, 3-8, 16 and 18-26 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/04/2022 have been fully considered. It is noted that applicants amended the claim 1 to recite “A particulate composition consisting essentially of a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 µm and 20 µm, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin;”.
In addition, applicants amended the claim 21 to recite “A particulate composition consisting essentially of a mixture of a first particulate portion, a second particulate portion, and optionally a third particulate portion, wherein the first particulate portion is a modified portion of a source particulate and has a first mean particle size as determined by a volume-based method, the second particulate portion is an unmodified portion of the source particulate and has a second mean particle size as determined by the volume-based method, and the third particulate portion is a modified portion of the source particulate and has a third mean particle size that is different from the first mean particle size and the second mean particle size as determined by the volume-based method; wherein the source particulate consists essentially of a 1-methvlcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin.”
Applicants argue that: there is no teaching in Wood et al. (US 9,421,793 B2) of a particulate composition consisting essentially of a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 µm and 20 µm, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin.  As taught by Wood, sieving provides the benefit of approximating particle size distribution. However, Wood is completely silent regarding employment of the sieved portions for any other purpose. Wood is silent with regard to forming a mixture of a sieved portion with any other sieved portion or with an unsieved portion. Accordingly, Wood is completely silent with regard to the claimed particulate compositions, which consist essentially of (as recited in claims l and 21) a combination of modified and unmodified portions of a single source particulate. Accordingly, Wood cannot be said to teach or suggest the claimed particulate composition of independent claims 1 and 21, because Wood is silent with regard thereto and is silent with regard to any process that could be used to produce the claimed particulate compositions.  See Remarks, pages 7-10. 
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot.
Upon further consideration and search, a new/modified ground of rejections to claims 1, 3-8, 16 and 18-26 are presented in view of previously found references, Wood et al. (US 9,421,793 B2), as presented in the instant Office action.  

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 16 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
            Regarding claim 1, the recitation “a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 µm and 20 µm, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” is not supported by the specification.  A thorough review for the specification did not locate any relevant information that discloses or suggests the limitation “a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 µm and 20 µm, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” recited in claim 1.  
In the Applicant’s specification, it is noted that the specification discloses as: In fourth embodiments, a method comprises, consists essentially of, or consists of mixing two or more modified particulates, or mixing one or more modified particulates with a particulate product to form a combined modified particulate. In embodiments the method further includes subjecting a combined modified particulate to disgorgement conditions (paragraphs [0014]; [0021] in US Patent Application publication US 2021/0332158 A1).  In addition, the specification discloses the limitation of “a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 µm and 20 µm, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” as recited in claim 1 of claimed invention. Appropriate correction is required.    
Claims 3-8, 16, 18-20, 22 and 23 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 µm and 100 µm, each as determined by a volume-based method” in lines 6-7.  This is considered indefinite for the following reason: In the specification, the "modified particulate" means a classified particulate, a comminuted particulate, a commi­nuted classified particulate, or a combined modified particu­late. The unmodified source particulate from which the modified particulate is derived may be referred to herein as the "unmodified particulate" or the "particulate product" or other similar terms (paragraph [0050]). Claim 1 recites the second particulate portion has a mean particle size between 30 µm and 100 µm which is considered to be a classified particulate based on the particle size, thereby this is considered to be “modified” particulates, however, the limitation further recites the second particulate portion is an unmodified portion which is considered to be “unmodified” particulates. 
Claims 3-8, 16, 18-20, 22 and 23 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 21 recites “the second particulate portion is an unmodified portion of the source particulate and has a second mean particle size as determined by the volume-based method” in lines 10-11.  This is considered indefinite for the following reason: In the specification, the "modified particulate" means a classified particulate, a comminuted particulate, a commi­nuted classified particulate, or a combined modified particu­late. The unmodified source particulate from which the modified particulate is derived may be referred to herein as the "unmodified particulate" or the "particulate product" or other similar terms (paragraph [0050]). Claim 21 recites the second particulate portion has a mean particle size which is considered to be a classified particulate based on the particle size, thereby this is considered to be “modified” particulates, however, the limitation further recites the second particulate portion is an unmodified portion which is considered to be “unmodified” particulates. 
Claims 24-26 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 21.

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 9,421,793 B2, hereinafter “Wood”).
In regard to claims 21 and 26, Wood discloses a cyclodextrin inclusion complexes (Abstract). Wood discloses a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation “A particulate composition consisting essentially of a mixture of a first particulate portion, a second particulate portion, and optionally a third particulate portion, wherein the first particulate portion is a modified portion of a source particulate and has a first mean particle size as determined by a volume-based method, the second particulate portion is an unmodified portion of the source particulate and has a second mean particle size as determined by the volume-based method,……wherein the source particulate consists essentially of a 1-methvlcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” in claim 21 is reasonably interpreted to encompass the embodiment of: the particulate composition comprising a mixture of a first particulate portion having a mean particle size between 5 µm and 20 µm and a second particulate portion having a mean particle size between 21 µm and 150 µm.
Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/[Symbol font/0x61]-CD) has “a particle size” ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44). Wood’s teaching of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) in the form of “a particle” meets the recited “A particulate composition” (i.e., a separate and distinct particle).  
Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  Wood discloses the cyclodextrin or cyclodextrin complex has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (col. 9, lines 40-44) which directs a pure (100%) cyclodextrin complex such as 1-MCP/c/[Symbol font/0x61]-CD. Thereby this meets the recited source particulate “consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” (e.g., 100% by weight of 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin and 0% by weight of other composition)”.
Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  
In addition, Wood discloses various embodiments that the printable compositions are
formed using conventional techniques for forming dry, particulate materials that are printable using standard electrostatic printing techniques. Printable composition average particle size ranges, in various embodiments, between about 4 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 5[Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 7 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 8 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 9 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or
about 10 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 11 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 12 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 14 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 13 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 12 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 11 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 10 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 9 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 8 [Symbol font/0x6D]m, wherein average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57).
Consequently, since Wood discloses (1) the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (col. 9, lines 40-44), (2) average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57), and (3) the claim limitation “A particulate composition consisting essentially of a mixture of a first particulate portion, a second particulate portion, and optionally a third particulate portion, wherein the first particulate portion is a modified portion of a source particulate and has a first mean particle size as determined by a volume-based method, the second particulate portion is an unmodified portion of the source particulate and has a second mean particle size as determined by the volume-based method,……wherein the source particulate consists essentially of a 1-methvlcyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” in claim 21 is reasonably interpreted to encompass the embodiment of: the particulate composition comprising a mixture of a first particulate portion having a mean particle size between 5 µm and 20 µm and a second particulate portion having a mean particle size between 21 µm and 150 µm, as set forth above, in light of teachings from Wood, for example, for the embodiment of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, which is considered to be a mixture of particulates with a median size of about 5 [Symbol font/0x6D]m to 20 [Symbol font/0x6D]m and particulates with a median size of about 21 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, choosing a median size of about 5 [Symbol font/0x6D]m to 20 [Symbol font/0x6D]m, as the “first mean particle size” of the modified first particulate portion, and a median size of about 21 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, as the “second mean particle size” of the unmodified second particulate portion is considered prima facie obvious because this simply involves selecting a known portion of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) as a particulates with first mean particle size, and/or a particulates with second mean particle size.  It is the examiner’s assessment that the teachings of Wood render the limitation “the first particulate portion is a modified portion of a source particulate and has a first mean particle size as determined by a volume-based method, the second particulate portion is an unmodified portion of the source particulate and has a second mean particle size as determined by the volume-based method” obvious.  In addition, this also renders the limitation “the particulate composition consists of the first particulate portion and the second particulate portion” recited in claim 26 obvious. 

In regard to claims 24 and 25, Wood discloses the cyclodextrin or cyclodextrin complex has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (col. 9, lines 40-44), wherein the particles are obtained by grinding (comminuting) (col. 14, lines 23-56) followed by a sieving (col. 27, lines 9-23). 

Allowable Subject Matters and Allowed claims
Claims 1, 3-8, 16, 18-20, 22 and 23 in the instant application are allowed if previously presented 35 U.S.C. 112(a) and 112(b) rejections to claims 1, 3-8, 16, 18-20, 22 and 23 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-8, 16, 18-20, 22 and 23. A particulate composition consisting essentially of a
mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 [Symbol font/0x6D]m and 20 [Symbol font/0x6D]m, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin; ii) the first particulate portion and the second particulate portion have a first rate of 1-methylcyclopropene release and a second rate of 1-methylcyclopropene release, respectively, when subjected to a set of disgorgement conditions; and iii) the particulate composition has a rate of 1-methylcyclopropene release that is intermediate between said first rate of 1-methylcyclopropene release and said second rate of 1-methylcyclopropene release when subjected to said set of disgorgement conditions, is considered novel.
A closest prior art to Wood et al. (US 9,421,793 B2) disclose a cyclodextrin inclusion complexes and a method of obtaining the cyclodextrin inclusion complexes (Abstract). Wood discloses the method of obtaining the cyclodextrin inclusion complexes as: preparing a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).   Wood discloses the cyclodextrin or cyclodextrin inclusion complex, or a particulate containing the cyclodextrin or cyclodextrin complex as described above, is admixed with polymer particles commonly employed in toner compositions (col. 9, lines 25-29). In other embodiment, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  The teachings of Wood obtaining the printable composition having average particle size ranges as set forth above, wherein the average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57) directs the method of “modifying” a particulate product.
The cited prior art, alone or in combination with other related art(s), do not teach or suggest a particulate composition consisting essentially of a mixture of a first particulate portion and a second particulate portion, wherein i) the first particulate portion is a modified portion of a source particulate and has a mean particle size between 1 [Symbol font/0x6D]m and 20 [Symbol font/0x6D]m, and the second particulate portion is an unmodified portion of the source particulate and has a mean particle size between 30 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m, each as determined by a volume-based method, wherein the source particulate consists essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin; ii) the first particulate portion and the second particulate portion have a first rate of 1-methylcyclopropene release and a second rate of 1-methylcyclopropene release, respectively, when subjected to a set of disgorgement conditions; and iii) the particulate composition has a rate of 1-methylcyclopropene release that is intermediate between said first rate of 1-methylcyclopropene release and said second rate of 1-methylcyclopropene release when subjected to said set of disgorgement conditions, is considered novel, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772